Citation Nr: 0625622	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern










INTRODUCTION

The veteran had active service from May 1959 to April 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California, 
that granted service connection for tinnitus, evaluated as 10 
percent disabling.  The RO continued the assignment of the 10 
percent rating in July 2003.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260; factors warranting an extraschedular 
rating are not shown.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260; Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2002, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling.  The veteran 
submitted a notice of disagreement in May 2003.  A statement 
of the case was issued in August 2004, and the veteran 
perfected an appeal in September 2004.  





In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Also, the record 
does not suggest that tinnitus requires frequent 
hospitalization or causes marked interference with employment 
or otherwise suggests that referral for an extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated. 

The provisions of the Veterans Claims Assistance Act have no 
effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
Additionally, section 5103(a) is no longer applicable in this 
case because the veteran's claim for service connection was 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date.  The claim 
has 



already been proven and the purpose of section 5103(a) has 
been satisfied.


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


